Citation Nr: 1740131	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, cervical spine (cervical spine disability).  

2.  Entitlement to service connection for left arm radiculopathy, to include as due to cervical spine disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1997.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The claim was remanded by the Board in September 2015 for additional development.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability, which did not clearly and unmistakably exist prior to enlistment, first manifested many years after service, did not have its clinical onset during or as a result of service, and is not proximately related to his service-connected lumbar spine disability.

2.  The Veteran's left arm radiculopathy, first manifested many years after service, did not have its clinical onset during or as a result of service, and is not proximately related to his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for left arm radiculopathy are not met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for a cervical spine disability as either incurred during or as a result of military service or as proximately related to service-connected lumbar spine disability.  The Veteran is also claiming service connection for left arm radiculopathy, as proximately related to service-connected lumbar spine disability or his cervical spine disability.  As explained below, the Board finds that service connection is not warranted for either disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2016).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that several cervical spine disabilities have been diagnosed since the institution of the claim in January 2011, including degenerative disc and joint disease and status post C5-C7 anterior cervical fusion with residual chronic neck pain.  In addition, left arm radiculopathy was diagnosed since the claim was filed, although the Board notes that the most recent VA examination, conducted in February 2017, found that the disability had resolved after a cervical spine disc fusion surgery in 2011.  Nevertheless, as left arm radiculopathy was diagnosed during the pendency of the appeal, the issue of service connection for the disability will be considered herein.  

.  

Based on the foregoing, the Board finds that service connection for a cervical spine disability and left upper extremity radiculopathy is not warranted.  

At the outset, the Board notes that a veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  In this case, the October 1986 enlistment examination did not demonstrate any neck, spine, or upper extremity disabilities.  In addition, although the 2004 chiropractor noted the Veteran's history of having torn a neck muscle during high school, the September 2015 VA examiner found no evidence of a pre-existing neck or cervical spine disability at the time of the Veteran's enlistment.  As such, the Board finds that the presumption of soundness attached.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Next, the service treatment records do document one instance of neck treatment in November 1988, when he was noted to be having pain and mild spasms after a sudden turn of his neck.  However, an X-ray at that time was normal.  Moreover, a periodic examination in August 1992 and a separation examination in October 1996 both revealed a normal neck, upper extremity, and spine.  Moreover, an August 1992 report of medical history included the Veteran's denial of a head injury or recurrent back pain.  Therefore, it does not appear that the Veteran experienced a chronic cervical spine disorder while in service. 

In fact, the first evidence post-service of a neck disability is an October 2001 private treatment record where the Veteran reported neck pain beginning two weeks earlier and cervical strain was diagnosed.  In a February 2004 private chiropractor's note, it is documented that the Veteran reported tweaking his neck while wrestling from November to February.  Given that this is approximately five years after he left active duty service, service connection may not be granted based on continuity of symptoms.  

The Board recognizes the Veteran's is competent to discuss the cervical spine symptoms he describes, despite the fact that he may not be competent to diagnose the underlying disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board determines that the Veteran's reported history of symptoms since service is not sufficient, by themselves, to warrant a grant of service connection.  

Notably, the Veteran has been history has been inconsistent.  For example, he specifically denied experiencing symptoms when he left active duty.  Moreover, at the October 2001 evaluation, he stated that he began experiencing symptoms only two weeks before.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, the evidence does not otherwise establish a relationship between his current symptoms and active duty service.  In this regard, the Board acknowledges the 2012 opinion from Dr. R.T. who provided the opinion that "it is probable that [the Veteran's] military service played a contributing role in the C5-6 and C6-7 discs' advanced pace of degeneration."  However, no rationale or further explanation of the opinion was provided and there is no evidence that Dr. R.T. reviewed the Veteran's service records.  

Moreover, in December 2014, a new VA examiner was asked to address the cervical spine disability both as directly attributable to service and as proximately related to the service-connected low back disability.  Based upon a review of the claims file, and noting the November 1988 complaint of neck pain with a sudden turn of the neck and Dr. R.T.'s opinion, the examiner ultimately rendered negative etiological opinions.  In terms of rationale, the examiner explained that there was insufficient evidence to indicate that the Veteran had a continuous neck condition since service.  Likewise she did not find that the November 1988 service record notation regarding the neck indicated that there was a traumatic event that would predispose the Veteran to cervical disc disease.  

Similarly, the Veteran is not competent to opine that his cervical spine or left arm disabilities are proximately related to his service-connected lumbar spine disability.  The 2011 VA examiner found that there was no evidence of a proximate connection between the lumbar spine and cervical spine with left arm radiculopathy disabilities.  The 2014 VA examiner explained that while there were many risk factors for cervical spine disease, the medical community did not consider degenerative disc disease of the lumbar spine to have a causal relationship with cervical spine degenerative disc or joint disease.  

Additionally, the Veteran was provided a VA examination in May 2011, at which time his history of degenerative disease of the cervical spine, with associated symptomatology of the left arm was noted.  The examiner was asked to address whether the Veteran's cervical spine disability was the result of the service-connected low back disability, and opined that other than a "genetic predisposition to spinal degeneration," there is no causal relationship between the two disabilities. 

Overall, the Board finds the opinions of the 2011 and 2014 VA examiners to outweigh the 2012 opinion from the Veteran's private physician and the Veteran's statements as the VA examiners had the benefit of reviewing the claims file, including service treatment records, and as their opinions were supported by a complete rationale and the medical evidence of record.   

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his claimed disorders to his active service.  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a cervical spine disorder, as it is not a disorder that involves a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

As service connection for a cervical spine disability is being denied herein, there is no basis to establish service connection for a left arm disability as proximately related to the cervical spine disability, and the Veteran has never asserted that these symptoms are related directly to his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a cervical spine disability and for left arm radiculopathy, and it is, therefore, denied.  


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for left arm radiculopathy is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


